U.S. Department of Justice

 

United States Attorney
Southern Dzstrz'ct of New York

 

The Sllvio J Mollo Building
One Saint Andrew ’s Plaza
New York, New York 10007`

August 9, 2017

 

The control date is adjourned to October 19, 2017
at 11100 am. Speedy trial time is excluded from
By EMAIL August16,2017, until October19, 2017.
REOUEST TO BE FILED UNDER SEAL

 

 

 

The Honorable Edgardo Ramos ’ _ 1 _ / ~ _,
United States District Court Ihe appl'caf'°n ls -- granted

 

Southern District of New York _T._ denied-"

United States Courthouse % \Q*

40 Foley Square ' v _» ` -

New York, New York 10007 Edgade RamOS, U.S.D.J.
Dated: o D zo\

Re: United States v. Sang Woo, a/k/a “John Woo”, New York, New York 10007
8116 Cr. 831 (ER) ' ‘

Dear Judge Ramos:

The parties write jointly to request that the Court adjourn the control date scheduled in the
above-referenced case for August 16, 2017 at 1 1 :00 AM. The defendant is attempting to cooperate
and the parties have been engaged in discussions about a disposition of this case short of trial, but
we have not concluded our discussions. Accordingly, the parties respectfully request that the Court
adjourn the control date for approximately 60 days to a date and time convenient for the Court. lf
the parties reach a resolution prior to the control date, we will notify the Court.

Furthermore, the parties respectfully request that the Court exclude time under the Speedy
Trial Act between August 16 and the date of the rescheduled pretrial conference. The additional
time will allow the parties to continue and hopefully finalize our discussions about a disposition
of this case short of trial.

Page 2

Because this letter references the defendant’s cooperation, which includes cooperation
against individuals who have not yet been charged and may not be aware that they are the targets
of a criminal investigation, the parties respectfully request that this letter be filed under seal.

Respectfully submitted,

JOON H. KIM
Acting United States Attorney

YM£§~.M

Daniel S. Noble

Assistant United States Attorney
(212) 637-2239

Dennis R. Kihm

Trial Attorney, Criminal Division
(202) 616-2999

 

Cc: Andrew Bauer, Esq. (by email)
Attorneyfor Sang W00

